Case 1:17-cr-00548-PAC Document 455-5 Filed 02/24/21 Page 1 of 5




   EXHIBIT E
        Case 1:17-cr-00548-PAC Document 455-5 Filed 02/24/21 Page 2 of 5

2 – Presumption of Innocence: A Loss of Citizenship


      Presumption of Innocence: A Loss of
                 Citizenship
“... nor be deprived of life, liberty, or property, without due process of law." The declaration of
guilt and revocation of the Bill of Rights after the accusation of a crime is incompatible with
American values yet I am led away in chains. Nevermind the legality or constitutionality—
Freedom has always been the hallmark of American society; America is said to be a free nation,
its constitution a shining beacon of democracy to the rest of the world. Yet, over 20% of our 2.2
million incarcerated are in pretrial; 20% of our prison population has NOT been convicted of a
crime. The United States of America extols liberty, but subjugates its own people. Are the
American people fully aware of this tyranny?


And so I am led back to the holding cell. We wait the remainder of the day until everyone has
been to court. At the end of the night, the Marshalls herd us onto a bus and drive us from the
courthouse to the detention center. On arrival, those of us who are new are separated so that we
can complete the entry paperwork and processing and change from our street clothes to the
standard prison-issue uniform. People are generally cordial as they reunite with old prison
friends or family members who have always been in the system. The best advice people give is
that your public "pretender" will not work on your case nor do anything on your behalf unless
you specifically tell them to do so: You're on your own. The prisoners recount stories of past
cases and ineffective counsel, but the theme is always plead out. Mandatory minimum
sentencing, the minimum number of years that the judge must sentence a defendant as set by law
for each crime, is set so high that to risk trial is to risk 10+ years. The federal prosecutors will
always offer pleas of only a fraction of the mandatory and so regardless of your innocence or
case potential, everyone always pleads guilty just to avoid the ridiculously high sentences. The
prison eventually feeds us for the first time with sandwiches as we finalize processing. In
addition to the uniform, you are given bedsheets (no pillow), a cup, a spork (you only get one so
don't lose it!), a toothbrush and toothpaste, a bar of soap, a towel, and a roll of toilet paper.
Everyone enters the prison onto the temporary holding floor—one of several 120-man blocks.
On our way up, the guard leaves us in the elevator for several minutes and two of the other
inmates joke about taking off, but remind each other that it's definitely a violation. This
conversation perfectly illustrates the pretrial inmate mindset: most people don't want any trouble,
and instead seek to minimize confrontations of violence or anything that could lead to a violation
and added time. That said, prison, including these detention centers, are definitely an entirely
different society. I gomctimcs marvel at the economic ingenuity and sociological principles that
dictate behavior here. The prison monetary system is built on food from the commissary (foods
and snacks that can be purchased weekly) and certain non-perishable food items that retain their

                                                 1
        Case 1:17-cr-00548-PAC Document 455-5 Filed 02/24/21 Page 3 of 5

2 – Presumption of Innocence: A Loss of Citizenship

intrinsic value. People hustle their prison trades as tailors, cooks, manufacturers of certain items,
drug trade, etc. The biggest prison faux pas is to call someone a "bitch" or for you to "punk"
someone to make them appear like a bitch. This will almost always lead to a confrontation if not
a straight fight. Alphas sometimes probe for weakness, and if you don't stand-up for yourself
then that may well lead to incessant bullying where you lose food or other possessions or
privileges. Keep in mind that many people here are convicted murderers, rapists, or potentially
anything. Some are even facing life sentences ("lifers") with literally nothing to lose. Oh, right—
they won't ask you until a month after your processing, once you sit down with the unit team, but
you are actually given the option to either be put here in general population with convicted
people and people accused of any crime (they make no distinction nor do they separate violent
offenders) or the hole—AKA solitary confinement. Your choice, though. Another big rule to
protect yourself in federal prison is to never discuss your case with anyone. Any detail you give
people and they can and will jump on your case. People are vultures and will do anything to help
their own situation. You give detail, they go to your prosecutor, give minor details you told them
in combination with invented details, and now their sentencmg is reduced and you gain a
conspiracy charge or a confidential informant against you on your case. The federal prosecutors
know this happens, and that most of the time the information is bogus, but they eat it up anyway.


The justice system is corrupt. Federal prosecutors have never once fought an honest case and
they are actually poor lawyers, incapable of' working on the other side. They are, however,
experts of bribery, extortion, lying, and deception—which is why federal prosecutors make such
great politicians. They will literally offer to reduce prison time for you to say anything—even
knowingly lie. Before you know it, your co-defendant or even some other random inmate
accuses you of murder, conspiracy to murder your prosecutor, of admitting to your alleged
crime, or literally anything the prosecutor tells him to say. Any scenario that encourages
disloyalty, dissention, and "snitching" is a powerful psychological tool. Some inmates
proactively go around asking everyone about their case to try and jump in, so just don't tell
anyone anything. It's sad especially when false or bogus information leads to continued bail
denial or increased charges, but dishonesty and deception have always been the M.O. of the
Justice Department and the FBI ever since J, Edgar Hoover and his illegal attempts of
harassment, intimidation, and blackmail against perceived threats to his influence including
Martin Luther King, Jr and U.S. presidents. His treachery and abuse of power running the FBI
are matched only by the Gestapo. Today, the FBI is an inept, deceitful organization with
incredible power to destroy lives. Congress has given them and U.S. attorneys powerful tools
from mandatory sentences enacted in the Boggs Act of 1952 to plea bargaining asserted in Brady
v. United States in 1970 to pretrial detention in the Bail Reform Act of 1984. The government is
now so efficient at mass incarceration that the sky is the limit. The prison industrial complex is a
robotic behemoth, devoid of empathy, that seeks punishment over rehabilitation and condemns
entire generations to slavery,


                                                 2
        Case 1:17-cr-00548-PAC Document 455-5 Filed 02/24/21 Page 4 of 5

2 – Presumption of Innocence: A Loss of Citizenship

Today, the majority of federal inmates are in prison for drug-related offenses using judicial tools
developed to fight the mob and organized crime. These anti-racketeering laws were created
because the FBI and the Department of Justice were so incompetent, incapable, and entirely
outmatched by the gangsters and organized crime that they were unable to do their jobs. So,
Congress passed unconstitutional laws that were viewed positively by the public for their
utilitarian effect—Although civil rights were violated, they were civil rights of criminals so the
public viewpoint was that the ends justified the means and therefore these laws were necessary to
quash crime. And they did—but at what cost? These are the RICO, Hobb's Act, and Conspiracy
laws among others. The Hobb's Act distorts the Commerce Clause to give the feds jurisdiction in
any robbery case so long as interstate commerce is obstructed, delayed, or otherwise affected.
Today, people are charged with the Hobb's Act for robbing drug dealers and illegal enterprises,
any commercial store, and even home invasions. It is argued that everything affects interstate
commerce, including a mom-and-pop shop that purchases ketchup from another state or an
individual who gambles in another state—Literally the Feds could pick up any state robbery case
and claim jurisdiction. States have lost jurisdiction and sovereignty as the federal government
usurps state's rights and grows in power. By far, the most common charge people are accused is
conspiracy. Conspiracy is defined by the court as an "inchoate offense, essence of which is
agreement to commit an unlawful act… agreement to commit the unlawful act need not be
shown to be explicit." The United States of America is the only country in the world to accuse,
arrest, and convict individuals for conspiracy—tantamount to thought crime and precrime. If you
thought about committing a crime against the United States, then you DID commit a federal
crime that can result in your arrest and conviction. If you planned to commit a crime, but at the
last minute your conscious prevented you from carrying it out—you still committed a federal
crime by conceiving of a crime against the United States. You may never have reached the step
of your conscious preventing you from acting, but were arrested first. Thus, you are arrested and
convicted of precrime without ever actually doing anything and without any proof. Truly, this is
the Big Brother tyranny that George Orwell warned us about in 1984, but it has existed since the
1940s. Prosecutors have a strong incentive to file conspiracy charges for every crime—not only
do they need almost no evidence to prove simple conspiracy, but they can also charge
coconspirators with all the same crime(s) like in RICO cases where everyone is charged for
crimes, both real and imagined, of everyone else in the criminal organization. So, everyone is
always charged with at least two counts: One charge for conspiracy and one charge for the actual
crime committed. If the feds can't present sufficient evidence for the actual crime, then they
simply convict on the conspiracy charge because of the low burden of proof required—Literally
the thought or any coconspirator's word is enough. Additionally, you charge everyone for
everyone else's crime—Was a gun used? Everyone can be charged in that conspiracy. Oh and
guess what? The conspiracy charge carries the exact same punishment as the actual crime! And
so you finally arrive at the unfortunate truth about the American criminal justice system—U.S.
Attorneys don't care if you're guilty or not or which crime you committed, but they will charge
you with everything all the time. There is no search for the truth, no real investigation. The


                                                3
        Case 1:17-cr-00548-PAC Document 455-5 Filed 02/24/21 Page 5 of 5

2 – Presumption of Innocence: A Loss of Citizenship

prosecutor's mindset is "How can we twist the truth to charge people with the maximum number
of crimes and seek the maximum number of years in prison?" It's a personal achievement to
deprive humans of years of their lives—as if the prosecutors gain years of their own lives for
each year they rob from another person. These prosecutors will do anything to win. They are the
law. No, they are above the law. They are God. Welcome to their world—here they make the
rules. Federal prosecutors are soulless demons, devoid of all humanity, empathy, and emotion.
Their single motivation in life is to be "tough on crime"—To destroy human lives and maximize
pain and suffering in the hopes of rising politically.


Anyway, we finally get settled into our cells and meet our assigned cellmate ("celly"). They
segregate the 2-bunk cells by race. Hopefully, your celly isn't violent, psychotic, dealing drugs,
or in possession of a knife or anything. He is. Hopefully, he doesn't get caught because
ultimately, you are held responsible for what may be found in his locker or even his actions. As
we settle in, we are given half a mattress and no pillow, enjoy! Pillows are actually considered
contraband and are banned. The mattresses are either cut in half due to lack of resources or used
by the inmates to make illegal pillows. Oh, right, speaking of a lack of resources—if you don't
have a commissary account or can't hustle a jailhouse trade then you will likely go hungry; You
will have to rush to be at the front of the chow line, then get in the seconds line while you scarf
down your meal standing up and pray there is extra, because the prison food is not only
unpleasant but incredibly meager such that everyone typically pays extra for food from the
commissary. Ah, I finally meet my new celly. He's in for bank robbery. He's a nice guy who's on
medication for a mental illness and is partially deaf and disabled. He admits to the crime as many
do, but also similarly states he did it simply to get sent back to prison. He was starving, living on
the streets with no government assistance. He had to make the choice to either die in the streets
or commit a crime; no, not a choice as there really is no decision to be made. He is simply one of
the many that society has completely failed. It was in this moment that I almost cried for the first
time in prison. I truly, deeply felt so bad for him and the others as I looked around. Most were
uneducated who have known nothing else than a life of crime and prison since childhood. What
kind of life is this? I had been extraordinarily lucky to be born into privilege. I was lucky to
possess the intelligence, communication skills, and determination that many here were lacking.
The government preys upon the poor and the weak. It was in this moment that I realized I could
not let this continue. I felt an incredible wave of emotion as I had an epiphany—this is my true
calling in life. This is what I was sent here to do. I will bring this "justice" system crumbling to
its knees.


--John Galt




                                                 4
